Citation Nr: 1426542	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-38 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability before July 20, 2012.


REPRESENTATION

Veteran represented by:	Christie Bhageloe, Attorney


ATTORNEY FOR THE BOARD

D. Johnson, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1966 to January 1969.  

The matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2011, the Veteran withdrew his request for a hearing before the Board.  

In February 2012 and in February 2013, the Board remanded the case for further development which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1.  The current TDIU claim was received by VA on November 28, 2006.

2.  The service-connected disabilities of low back pain with possible ligamentous strain and posttraumatic stress disorder (PTSD) are not shown to have precluded employment prior to July 20, 2012.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 20, 2012, for an award of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 3.400, 4.16 (2013).




The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The appeal arises from disagreement with the initial effective date assigned following the grant of TDIU.  As entitlement was granted, the claim was substantiated, additional notice is not required since VA already has given VCAA notice regarding the original claim.  

Duty to Assist 

The RO obtained service records and VA records.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  And a medical examination or medical opinion is not needed to decide the claim for an earlier effective date.  

Effective Date of TDIU

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an increased rating is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §3.400(o)(1).  

The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).



In September 2012 in a rating decision, the RO granted the TDIU claim, effective from July 20, 2012.  The Veteran contends that he is entitled to an earlier effective date.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood with earnings common to the particular occupation in the community where the Veteran resides.  Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore, 1 Vet. App. at 358.  

The question is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  A TDIU requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other Veteran rated at the same level.  See Van Hoose.






TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

Where the percentage requirements for a TDIU are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v Principi, 15 Vet. App. 1 (2001).  

Evidence

The Veteran's formal claim for TDIU was received at the RO on November 28, 2006.  There is no indication of any other unadjudicated formal or informal claim for TDIU prior to this date.  



On his VA Form 21-8940, Application for Compensation Based on Unemployability, the Veteran stated he had been too disabled to work since September 30, 2005, due to PTSD and orthopedic conditions.  On the form, the Veteran also indicated that he was a high school graduate who had obtained his GED.  The application reflects that he had worked full-time as a sales supervisor since July 1996.  

At the time the Veteran's TDIU claim was received, service connection was in effect for only two disabilities: low back pain with possible ligamentous strain, rated 10 percent from August 18, 1972, and 20 percent from February 14, 1983; and PTSD, rated 30 percent from August 27, 2002, and 50 percent from July 14, 2005.  

The combined service-connected disability ratings were 10 percent from August 18, 1972; 20 percent from February 14, 1983; 40 percent from August 27, 2002; and 60 percent from July 14, 2005.  38 C.F.R. § 4.25.  

Beginning in November 2005, the VA records showed the Veteran had PTSD symptoms that included poor concentration, low energy, detachment and estrangement from others, and some self-reported problems with employment because of difficulties with irritability, anger, and maintaining social relationships.  However, there was no evidence of suicidal or homicidal ideation.  The records also reflect GAF scores in the range of 44 to 50.  VA treatment records do not reflect subjective complaints of significant back pain or an inability to work because of back pain, and there is no objective medical opinion that indicates the Veteran's back disability precluded employment.  

In May 2005, the Veteran stated he was "burnt out."  He indicated that he planned to semi-retire in August of that year and possibly just work on a part-time basis.







In July 2005, the Veteran stated that he had become less tolerant of dealing with people at work.  He indicated that he planned to retire, but not completely, as he wanted to continue contributing financially to his daughter's graduate degree studies.  He indicated that he was planning to reduce his work to a part-time in October 2005.  

On VA PTSD examination in September 2005, the Veteran reported that he was employed with a beer company and working as a draft beer technician.  He had worked in the beer industry all of his life, primarily in sales for beer distributorship, and was a supervisor in sales.  He stated that he was not supervising others any longer, by his choice, as he was becoming more annoyed and tired of being around people.  He planned to reduce his employment to part-time the following month, or quit the job altogether as he did not want to be around people anymore.   The Veteran also reported that he had been "called down" several times for forgetfulness and had to write things down to remember them.  The Veteran denied having lost any time from work due to his PTSD symptoms.  He also denied any problematic outbursts of anger, just a minor annoyance with others.  On physical examination, there was no impairment of his short-term memory.  He was not homicidal.  His thought processes were logical.  The examiner noted that there was no material evidence in terms of work performance letters to validate the difficulty in the work setting other than the Veteran's self-report that he was having a difficult time being around others.  The Veteran's PTSD symptoms did interfere with efficiency and ability to interact with others in the job setting.  A GAF of 55 was assigned.

In December 2006, it was noted that the Veteran was unable to work due to problems working with people due to mood difficulties.

On VA spine examination in May 2007, the VA examiner stated that the chronic lumbosacral strain and degenerative changes would not preclude or impair sedentary activities.  The VA examiner stated that the back problems would certainly negatively impact physical occupational duties due to decreased mobility, problems with lifting and carrying and pain.


On VA PTSD examination in May 2007, the Veteran stated that he had retired in September 2005 because he was eligible by age and longevity.  His thought processes and thought content were unremarkable.  There were no abnormal findings as to judgment or insight.  There was no evidence of inappropriate behavior.  Memory was normal except that recent memory was mildly impaired.  He had markedly diminished interest or participation in significant activities as well as feelings of detachment or estrangement from others.  The Veteran had difficulties with sleeping, irritability, anger, and hypervigilance.  The VA examiner expressed the opinion that the PTSD symptoms were moderate overall.  The effects of PTSD on occupational and social functioning were productive of reduced reliability and productivity, but were not productive in deficiencies in the areas of judgment, thinking, family relations, work, or mood or in total occupational and social impairment.  The GAF score was 55.

In a statement received in May 2010, the Veteran stated that he could no longer work because of his age and PTSD.  

In October 2011, the Veteran stated that he had left his job because anger problems. He stated that if a boss or coworker made him angry, he reacted.  He stated that he wanted to wait until he was 66 years old before retiring, but he realized he had to leave before anyone knew he had a problem with anger.

On VA PTSD examination in July 2012, the VA examiner reported that the Veteran's level of occupational and social impairment was exhibited by deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, but there was not total occupational and social impairment.  During this examination, the Veteran reported that he had a Class A truck driver license and would occasionally work as a delivery driver.  He indicated that he had last worked part-time in 2011.  





In September 2012 in a rating decision, the RO increased the rating for the PTSD to 70 percent, effective July 20, 2012.  The Veteran's combined rating was 80 percent from July 20, 2012.  In this same decision, the RO granted entitlement to TDIU, effective July 20, 2012.  

In a decision in February 2013, the Board increased the disability rating for PTSD to 70 percent, effective July 27, 2007.  The Veteran's combined rating was 80 percent from July 27, 2007.

Analysis

The Veteran is in receipt of a TDIU effective from July 20, 2012.  He contends that he is entitled to an earlier effective date.

By operation of the Board's February 2013 decision, the Veteran met the schedular requirements for TDIU as of July 27, 2007, as he had one disability rated at 40 percent or more and sufficient additional disabilities to raise his combined disability rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Prior to July 27, 2007, the Veteran did not have a single service-connected disability rated at 60 percent or more, or two or more disabilities with at least one disability rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  As a result, entitlement to TDIU on an extraschedular evaluation must be considered prior to that date.  38 C.F.R. § 4.16(b).  

Based on the evidence on file which includes VA treatment records, VA examination reports, and the Veteran's statements, the Board finds that the Veteran's service-connected disabilities standing alone did not preclude him from obtaining or engaging in substantially gainful employment at any time prior to July 20, 2012.



Although the Veteran reported in his May 2010 statement that he could no longer work due to a combination of his age and PTSD, in determining whether unemployability exists, consideration may not be given to a veteran's age.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

With respect to the service-connected back disability, the VA treatment records reflect treatment for back pain and other symptoms, but do not include any subjective report or objective medical findings that the Veteran was unable to work because of his back disability.  While the May 2007 VA examiner indicated that the Veteran's service-connected back disability would most likely preclude non-sedentary employment, he indicated that sedentary employment would not be impaired.  And, there is no indication in the treatment records that the Veteran was unable to secure or follow substantially gainful sedentary employment either alone or in combination with PTSD.  

With respect to the service-connected PTSD, the Veteran has essentially asserted that his PTSD symptoms of anger, irritability and social detachment interfered with his ability to get along with his employers and coworkers.  However, the evidence of record does not support a finding that these symptoms, or any other PTSD symptoms, manifested to such a degree so as to have precluded employment.  

The VA treatment records during the period in question do show that Veteran exhibited some occupational impairment due to his service-connected PTSD.  Also, in a February 2013 decision the Board noted that at least since July 27, 2007, the Veteran's PTSD disability picture had been consistent with occupational and social impairment with deficiencies in most areas such as work and social relationships.  The Board also noted that the GAF scores in the range of 44 to 50 equated to serious symptoms and social isolation.  

The Board has considered the Veteran's statements that he retired from his job because of problems with anger, annoyance and intolerance of people and he is competent to discuss the impact of his service-connected disabilities. 


Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, to the extent that the Veteran asserts PTSD rendered him unemployable prior to July 27, 2012, his statements are also credible.  

Although a lay person is competent to provide an opinion on some medical issues, the issue is whether the s service-connected disabilities alone prevented the Veteran from following or securing substantially gainful employment, which falls outside the realm of common knowledge of a lay person. 

While PTSD caused interference with occupational functioning, there is no competent and probative evidence that PTSD symptoms was so severe as to have rendered the Veteran incapable of performing the physical and mental acts required by employment at any time prior to July 20, 2012, either alone or in combination with his back disability.  

The Board has considered that the Veteran denied having lost any time from work due to PTSD symptoms and he denied any problematic outbursts of anger, just a minor annoyance with others.  

On VA examination in May 2007, the Veteran stated that he had retired because he was eligible by age or by longevity.  The VA examiner expressed the opinion that the PTSD symptoms were only moderate and that the effects of PTSD on occupational functioning did not cause occupational deficiencies or total occupational impairment.  The VA examiner reviewed the claims file, included a synopsis of the Veteran's medical and social history, and performed an examination.  This medical opinion is probative evidence against the claim for a TDIU prior to July 20, 2012.

On VA examination in July 2012, the Veteran was working at least part-time between 2006 and 2011.  This is consistent with the Veteran's previous statements in 2005 when he stated that he had planned to "semi-retire" and continue working on a part-time basis.  


The Veteran and his attorney did not respond to an inquiry from the RO in July 2013 for more information about the length and scope of this employment.  

The Veteran has a Class A (commercial driver's) trucking license.  The Board is unable to determine whether this would qualify as sedentary employment, something which the VA examiner in May 2007 determined the Veteran was capable of performing despite his back disability.  As the Veteran failed to respond to the request about his part-time employment, the Board is unable to determine whether or not he was making a living wage prior to July 20, 2012.  The duty to assist a claimant is not a one-way street, and in this case the Veteran has failed to cooperate to the full extent in the development of the claim.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).  

As the evidence does not show that the Veteran was unable to secure or maintain substantially gainful employment due to service-connected disabilities of the low back and PTSD, alone, prior to July 20, 2012, the claim is denied.  


ORDER

An effective date prior to July 20, 2012, for the grant of the TDIU claim is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


